Citation Nr: 1214208	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-26 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of post Bankart surgery of the right shoulder, on appeal from an initial grant of service connection. 

2.  Entitlement to an evaluation in excess of 10 percent for a cervical segment of the spine disability, on appeal from an initial grant of service connection. 

3.  Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), on appeal from an initial grant of service connection. 

4.  Entitlement to service connection for the residuals of traumatic brain injury (TBI). 

5.  Entitlement to service connection for numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain. 

6.  Entitlement to service connection for a disability of the right femur to include pain. 

7.  Entitlement to service connection for spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine. 

8.  Entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James L. Wright, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1998 to July 2007.  He served with the US Marine Corps as a Navy corpsman and has combat service in Iraq and Afghanistan. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of November 2007 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was placed in the claims file and was considered in appellate review. 

In the documents submitted by the appellant, he has asserted that his ability to work has been severely impacted by his service-connected disabilities and disorders.  The United States Court of Appeals for Veterans Claims (Court) has indicated that entitlement to a total disability evaluation based on individual unemployability due to a service member's service-connected disability(ies) (TDIU) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board finds that its jurisdiction in this matter has been triggered and the issue must be REMANDED so that further action on the part of the RO may occur. 

In November 2010, the Board issued a Decision/Remand.  In that action, the Board granted service connection for tinnitus but denied the appellant's claim for entitlement to service connection for bilateral hearing loss.  The issues noted below were remanded to the RO for the purpose of obtaining additional evidence needed for the adjudication of the appellant's claim.  The issues remanded were:

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of post Bankart surgery of the right shoulder, on appeal from an initial grant of service connection. 

2.  Entitlement to an evaluation in excess of 10 percent for a cervical segment of the spine disability, on appeal from an initial grant of service connection. 

3.  Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD), on appeal from an initial grant of service connection. 

4.  Entitlement to service connection for plantar fasciitis of the left foot. 

5.  Entitlement to service connection for the residuals of traumatic brain injury (TBI). 

6.  Entitlement to service connection for numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain. 

7.  Entitlement to service connection for a disability of the right femur to include pain. 

8.  Entitlement to service connection for spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine. 

9.  Entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU). 

The record indicates that after further development of the appellant's claim, the RO granted service connection for left foot plantar fasciitis.  This was accomplished in a rating action issued in February 2012.  Because this is a full grant of benefits, this particular issue is no longer before the Board.  Also in February 2012 rating action, the RO assigned a 10 percent disability rating for the appellant's service-connected GERD.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Because the appellant did not withdraw his appeal as to the issue of a disability rating greater than assigned, and since a higher rating can be assigned, this issue remains in appellate status before the Board. 

The appeal is unfortunately once again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reveals that the appellant has appointed his father as his agent for the purpose of being his accredited representative before the VA, to include the Board.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, December 5, 2008.  The father's postal address is 7103 Daggett Terrace, New Port Richey, Florida 34655.  The appellant's address is 5436 Cox Road, Milton, Florida 32583.  These two residences are approximately 400 miles from one another.  It is further noted that the appellant has not withdrawn the appointment of his father as his agent nor has he expressed that he wishes to appoint another individual or organization as his accredited representative.  

After the Board issued it's Decision/Remand of November 2010, notification letters and other pieces of correspondence were forwarded to both the appellant and his accredited representative, his father.  This continued until February 10, 2012, when the RO only sent the appellant a copy of the most recent Supplemental Statement of the Case.  All documents issued after that date, including a document prepared by the Board, were sent to the appellant but were not sent to his agent, his father.  A review of the right side of the third volume of the appellant's claims folder shows that an individual, possibly at the RO, has incorrectly concluded that the appellant and his agent were one and the same individuals.  That is not the case.  While the parties may have the same names, the appellant's father is a first and the appellant is a second, which is noted on all of the necessarily documents provided by the appellant.  

Because the RO apparently mistakenly removed the appellant's representative, as he was not provided with a copy of documents produced since February 10, 2012, and he was not notified, at the local level, of the decision now before the Board.  Moreover, the appellant's accredited representative was not given the opportunity to review the claim and provide argument in support of the Veteran prior to the claim being transferred to the Board for review. 

Pursuant to regulation, the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2011).  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  In this regard, the Board notes that when a Veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  Here, the appellant's father and agent, James L. Wright, must be given an opportunity to offer written argument on the Veteran's behalf, and this argument must be considered by the RO prior to the claim being returned to the Board for appellant review. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should readjudicate the issue of TDIU with full consideration of all the service connected disabilities and the recently assigned ratings.
 
2.  Subsequently, the RO should make a copy of all documents in the appellant's claims folder that have been produced since February 10, 2012, and provide those documents to the appellant's agent.  Once that had been accomplished, the RO should solicit a completed VA Form 646, or equivalent, from the claimant's agent/representative prior to recertifying the appeal to the Board.  The agent/representative should be offered the opportunity to review the claims folder and duplicate combined health record.  Upon receipt of the completed VA Form 646, take any additional action deemed warranted and issue a supplemental statement of the case, if necessary.  The RO must ensure that this new supplemental statement of the case is forwarded to the appellant's accredited agent/representative.  Copies of all correspondence to the appellant's agent/representative should be included in the claims folder for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


